Per Curiam.
If the reference to a schedule were good, yet there being none in this case, the record must be quashed. But the practice of referring to a schedule annexed is too loose, and without precedent to support it. The description of the goods alleged to have been stolen should be contained in the body of the complaint. The schedule may be lost, or detached ; and then no certainty can exist as to the nature of the charge ; — and in the present case the defendant could not have pleaded the conviction in bar of a second prosecution.